Judgment, Supreme Court, New York County (Jay Gold, J.), rendered October 13, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant failed to preserve (see, People v Tevaha, 84 NY2d *307879) his current challenges to background evidence concerning certain aspects of the sale and we decline to review them in the interest of justice. Were we to review these claims, we would find that receipt of this limited evidence was an appropriate exercise of discretion (see, People v Kelsey, 194 AD2d 248, 252-253). The trial court properly declined to give an agency charge since there was no reasonable view of the evidence to establish that defendant was acting solely as the agent of the buyer (see, People v Herring, 83 NY2d 780, 782-783; People v Sanchez, 243 AD2d 312). The issue of ineffective assistance of trial counsel was never raised in defendant’s CPL 440.10 motion, and therefore the record has not been amplified with respect to matters of strategy (see, People v Love, 57 NY2d 998). A review of the existing record reveals that defendant received meaningful representation {see, People v Baldi, 54 NY2d 137).
Concur — Rosenberger, J. P., Wallach, Williams and Tom, JJ.